Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-17-00025-CV

                       FE EXPRESS, LLC and Francisco Javier Bernal,
                                     Appellants

                                               v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s judgment is
VACATED without regard to the merits and this case is REMANDED to the trial court with
instructions to vacate the trial court’s July 17, 2017 Order Setting Amount of Security for Money
Judgment and to release FE Express and its surety from the Supersedeas Bond filed on February
3, 2017. Costs of this appeal are assessed against appellants.

       SIGNED January 17, 2018.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice